Title: Richard Barry to Thomas Jefferson, 29 January 1811
From: Barry, Richard
To: Jefferson, Thomas


          
            
              Sir
              Washington Janry 29th 1811
            
             As I now intend to build myself a House to live in for the first in my life and Knowing it will be necessary for me to collect my little earnings together to meet the demands of it, you’l much Oblige me by letting me have the money due me the 20th of March next
            I assure you Sir If I could possibly do without calling on you now for it would give me great pleasure
            
              I remain With great respect Your Hble Servt
              
 Richard Barry
            
          
          
            PS—an answer soon will be thankfully recieved—
          
        